Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,9-10,14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 state each set of the micro light-emitting diodes may have one micro light-emitting diode—“each of the N sets of the micro light-emitting diodes having at least one micro light-emitting diode”; However, one micro light-emitting diode cannot emit different colors as in “wherein the micro liqht-emittinq diodes within one of the N pixels emit different colors respectively”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7,9,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 2021/0095833 A1), Sakariya et al (PG Pub 2016/0056204 A1), Inoguchi (PG Pub 2004/0208210 A1), and Chen et al (PG Pub 2005/0157515 A1).
Regarding claim 1, Lee teaches a light-emitting diode transparent display, comprising: a transparent substrate (120, fig. 21, paragraph [0162]); N pixels defined on the transparent substrate, wherein N is a positive integer; N sets of light-emitting diodes (130) on the transparent substrate and respectively located in the N pixels, each of the N sets of the micro light-emitting diodes having at least one light-emitting diode; a wall portion (1310) on the transparent substrate and surrounding (fig. 20) one of the N sets of the micro light-emitting diodes to form an enclosed region on the transparent substrate such that said one of the N sets of the light-emitting diodes and the remaining of the N sets of the micro light-emitting diodes are on different sides of the wall portion, a length (2 times x1 plus 2 times y1, see fig. 20 below) of a periphery of the enclosed region being equal to or smaller than 85% of a length (4 times 2 times x1 plus 4 times 2 times y1, at least, see fig. 20 below) of an outer periphery of one of the N pixels in which said one of the N sets of the light-emitting diodes is located, and an area of said one of the N pixels outside the enclosed region allowing ambient light to enter (from transparent substrate 210, fig. 21) the light-emitting diode transparent display from one of opposite sides of the transparent substrate and then leave (through 1310, paragraph [0178]) the light-emitting diode transparent display from another of the opposite sides, wherein the light-emitting diodes are on said one or said another of the opposite sides.
Lee does not explicitly teach a side surface of the wall portion is light-reflective.
Lee teaches making refractive indices of layers 150 and 1310 similar to minimize reflection (paragraph [0191]) which implies there is reflection.
Also, Lee teaches the refractive index of 150 can be smaller than that of 1310 (1.4 versus 1.49, paragraph [0191]).  It is well known that light travels from a medium from with smaller refractive index to a higher one, light is reflected at the critical angle.
Lee does not teach the LEDs to be micro light-emitting diodes.
In the same field of endeavor, Sakariya teaches micro light-emitting diodes
achieve high emission efficiency with low power consumption (paragraph [0039]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the LEDs micro light-emitting diodes, for the benefit of providing a device having high emission efficiency with low power consumption.
Lee does not teach a light reflective layer between one of the at least one light-emitting diode and the transparent substrate.
In the same field of endeavor, Inoguch teaches a light reflective layer (12, fig. 5, paragraph [0101]) between one of the at least one light-emitting diode and the substrate, for the benefits of reflecting light outside of the package and dissipating heat (paragraph [0112]) .
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a light reflective layer between one of the at least one light-emitting diode and the transparent substrate, for the benefits of reflecting light outside of the package and dissipating heat.  
Lee does not teach the micro light-emitting diodes within one of the N pixels emit different colors respectively.
Lee teaches the device is a backlight unit (paragraph [0002]).
In the same field of endeavor, Chen teaches a backlight unit is to be able emit white light (paragraph [0002]); and white light can be generated by using red, green and blue LEDs (paragraph [0006]).  Using light-emitting diodes that emit different colors provide benefit of achieving stable color temperature (paragraph [0008]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the micro light-emitting diodes within one of the N pixels emit different colors respectively for the benefit of achieving stable color temperature.

    PNG
    media_image1.png
    675
    787
    media_image1.png
    Greyscale

Regarding claim 2, Lee teaches the micro light-emitting diode transparent display of claim 1, wherein an area of the enclosed region is smaller than 72% of a value obtained by dividing the total area of the N pixels by N (figs. 20 and 21 and claim 1).  
Regarding claim 3, Sakariya teaches the micro light-emitting diode transparent display of claim 1, wherein a lateral length of one of the micro light-emitting diodes is smaller than or equal to about 100 µm (paragraph [0039]).  
Regarding claim 4, Chen teaches the light-emitting diode transparent display of claim 1, wherein each of the N sets of the micro light-emitting diodes has at least three light- emitting diodes (30A to 30C, fig. 4, paragraph [0020]).  
Regarding claim 5, Chen teaches the micro light-emitting diode transparent display of claim 4, wherein the three light-emitting diodes are selected from red, green, blue, yellow, cyan, and UV light-emitting diodes (30A to 30C, fig. 4, paragraph [0020]).
Regarding claim 6, Lee teaches the micro light-emitting diode transparent display of claim 1, wherein a vertical projection of the wall portion projected on the transparent substrate is enclosed by the outer periphery (edges of device 1300, fig. 20) of one of the N pixels in which said one of the N sets of the micro light-emitting diodes is located.  
Regarding claim 7, Lee teaches the micro light-emitting diode transparent display of claim 6, wherein the outer periphery of said one of the N pixels is not crossed over by the wall portion (fig. 20).  
Regarding claim 9, Inoguchi teaches the micro light-emitting diode transparent display of claim1, wherein the light reflective layer is a metal layer (paragraph [0101]).  
Regarding claim 14, Lee teaches the micro light-emitting diode transparent display of claim 1, wherein light is allowed to pass through (light diffusing, transparent .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 2021/0095833 A1), Sakariya et al (PG Pub 2016/0056204 A1), and Inoguchi (PG Pub 2004/0208210 A1), and Chen et al (PG Pub 2005/0157515 A1) as applied to claim 1 above, and further in view of Mao et al (PG Pub 2017/0263828 A1).
Regarding claim 10, the previous combination remains as applied in claim 1.
Chen further teaches one of the N pixels has M of said micro light-emitting diodes therein, the M of said micro light-emitting diodes have different emitting colors, and M is a positive integer greater than or equal to 2 (see claim 1).
However, the previous combination does not teach a distance between centers of adjacent two of the M of said micro light-emitting diodes is smaller than 1/M of a distance between centers of two of said micro light-emitting diodes in adjacent two of the N pixels which emit the same color.
As stated in claim 1, Lee teaches the device is a backlight unit (paragraph [0002]).  And Chen teaches a backlight unit is to be able emit white light (paragraph [0002]); and white light can be generated by using red, green and blue LEDs (paragraph [0006]).
In the same field of endeavor, Roberts teaches white light needs to be generated from mixing light of different color LEDs at operating distance (paragraph [0168]); and 
Other facts that determine the distance between the LEDs include influence between adjacent LEDs to each other (paragraph [0080] of Park) and heat dissipation (paragraph [0083] of Park).  
It is also well known that decreasing the distance between the LEDs reduces the size of the LED array.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the distance between centers of adjacent two of the M of said micro light-emitting diodes and a distance between centers of two of said micro light-emitting diodes in adjacent two of the N pixels which emit the same color, to achieve optimal device size, heat dissipating ability, while minimizing optical cross-talk.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-10, and 14 have been considered but are moot because the new references teach the amended features.  See rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899